t c memo united_states tax_court gerald h evans petitioner v commissioner of internal revenue respondent docket no filed date gerald h evans pro_se mary p hamilton for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a so-called affected items notice_of_deficiency for the taxable_year in the notice respondent determined that petitioner was liable for additions to tax for negligence under sec_6653 and a in the amounts of dollar_figure and percent of the interest due on dollar_figure respectively and an addition_to_tax for valuation_overstatement under sec_6659 in the amount of dollar_figure the issues for decision are as follows whether respondent issued a valid affected items notice_of_deficiency sufficient to toll the period of limitations for assessment and collection we hold that such a notice was issued whether the execution of form_4549 by the parties barred respondent from subsequently issuing the affected items notice_of_deficiency we hold that the execution of form_4549 did not bar respondent from issuing such notice petitioner concedes that he is liable for the additions to tax in dispute if respondent prevails on the two enumerated issues findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in lambertville new jersey at the time that his petition was filed with the court petitioner filed a joint income_tax return with his then wife linda evans for the taxable_year in issue subsequently but before the filing of the petition herein petitioner and linda evans were divorced during through petitioner owned a corporation known as g h evans company evans co in respondent commenced an examination of evans co for its taxable years through through a revenue_agent named robert m coar agent coar during the corporate examination agent coar determined that petitioner had received interest-free use of corporate funds based on this determination agent coar extended the examination to include petitioner's joint income_tax returns for the taxable years through petitioner's accountant eric lear represented petitioner during the examination at the conclusion of the examination agent coar made several income adjustments to petitioner's and taxable years the adjustments for the taxable_year were for unreported dividends from two sources evans co and an unrelated payor and additional wage income from an unrelated source in a conversation with his supervisor agent coar stated that these adjustments gave rise to the total_tax liability attributable to petitioner's individual examination petitioner agreed to agent coar's adjustments and in date executed form_4549 income_tax examination changes an agent of respondent executed the form during the following month form_4549 stated in pertinent part as follows consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus any interest as provided by law it is understood that this report is subject_to acceptance by the district_director in date petitioner invested in a partnership known as pbb recycling associates ii pbb petitioner became a limited_partner of pbb owning a 3-percent interest in the profits losses and capital therein during pbb was a limited_partner in a partnership known as taylor recycling associates taylor taylor was a first-tier tefra partnership involved in plastics recycling pbb owned a 91-percent interest in the profits losses and capital of taylor on his return petitioner claimed a net_loss anda business_energy_investment_credit consistent with the schedule_k-1 that he received from pbb the propriety of such loss and credit was not within the scope of agent coar's examination and agent coar did not question either the loss or the credit during the course of his examination of petitioner's return on date respondent issued a notice of final_partnership_administrative_adjustment fpaa for the taxable_year to the tax_matters_partner tmp of pbb as a partner of taylor thereafter a partnership proceeding captioned taylor recycling associates dl k associates a partner other than the tax_matters_partner v commissioner docket no the taylor case was commenced in this court on behalf of taylor on date the court entered decision in the taylor case pursuant to the commissioner's motion for entry of decision under rule b all deductions and credits claimed by taylor in connection with its plastics recycling activities were disallowed thereafter on date respondent issued the affected items notice_of_deficiency for determining additions to tax under sec_6653 and and petitioner appealed from the notice and filed his petition with this court on date opinion tolling of the period of limitations petitioner claims that the period of limitations for assessment and collection for the additions to tax in dispute has expired because of respondent's failure to issue a valid notice_of_deficiency we disagree pursuant to the general_rule of section a the period for assessing any income_tax attributable to partnership items or affected items for a partnership taxable_year will not expire until the later of a date that i sec_3 years after the partnership files its information_return for the taxable_year in question or the last day for filing such return for such year the 3-year minimum period may be extended suspended or otherwise modified as provided in section as pertinent herein section d provides that the running of the period of limitations specified in subsection a is suspended from the date on which the notice of final_partnership_administrative_adjustment is mailed to the partnership's tmp through the date on which the decision of this court becomes final and for year thereafter pursuant to sec_7481 and sec_7483 if a timely notice of appeal is not filed the decision of this court becomes final days after the decision is entered in this regard there is no dispute that the period for assessing the additions to tax in dispute expired no earlier than date 1ie year and days from the entry of decision in the taylor case sec_6503 provides that the running of the period of limitations on assessment and collection will be tolled upon the mailing of a notice_of_deficiency under sec_6212 in the present case respondent mailed the affected items notice_of_deficiency on date nearly months before the expiration of the period for assessment and collection under section accordingly the only issue is whether the notice_of_deficiency is valid petitioner claims that the notice was not mailed to his last_known_address and is therefore invalid a notice_of_deficiency is valid if the taxpayer actually receives the notice and thereafter files a timely petition in the tax_court 81_tc_42 this rule applies regardless of the address to which the notice is mailed id further such a notice serves to toll the period of limitations for assessment and collection under sec_6503 id in frieling v commissioner supra a notice_of_deficiency was mailed on the last day of the 3-year period of limitations for assessment and collection but the notice was not sent to the taxpayers at their last_known_address nonetheless the taxpayers actually received the notice and petitioned the tax_court within the requisite 90-day period the court held that the notice_of_deficiency satisfied sec_6212 and that the period of limitations was tolled by the mailing of the notice petitioner filed a timely petition with the court on date petitioner's actual receipt of the notice_of_deficiency and his subsequent filing of a timely petition with this court render moot any inquiry regarding the address to which the notice_of_deficiency was mailed the notice_of_deficiency is valid and the notice therefore tolled the running of the period of limitations for assessment and collection alternatively petitioner contends that the notice_of_deficiency is not valid because respondent failed to mail the notice to the address provided on the partnership return for the the 90-day period for filing a petition with the court expired on date the 90th day being a sunday sec_7503 year in issue in this regard petitioner refers to the requirements under sec_6223 as previously mentioned under the facts of this case the address to which respondent mailed the notice_of_deficiency is irrelevant because petitioner received the notice and filed a timely petition regardless as pertinent here sec_6223 requires the commissioner to send the notice of beginning administrative_proceeding nbap and the fpaa to each partner whose name and address is furnished to the commissioner under paragraph c of that section unless additional information is provided the commissioner is required to use the address shown on the partnership return in mailing the nbap and the fpaa however there is no requirement under sec_6223 that the commissioner mail an affected items notice_of_deficiency toa taxpayer at an address provided in the partnership return rather as provided under section a a the normal deficiency procedures apply to affected items that require partner-level determinations the additions to tax involved herein---additions for negligence under sec_6653 and for overvaluation understatement under section 6659--are affected items requiring factual determinations at the individual partner level see n c f energy partners v commissio89_tc_741 as a result normal deficiency procedures apply in this case and as discussed above under normal deficiency procedures the notice_of_deficiency involved herein is valid see frieling v commissioner supra in light of the foregoing we hold that respondent issued a valid notice_of_deficiency and that such notice served to toll the running of the period of limitations for assessment and collection effect of form_4549 petitioner also contends that the execution of form_4549 conclusively determined his total_tax liability for and that respondent is therefore barred from making any subsequent assessment for that year it has long been established that the statutory procedure provided under sec_7121 is the exclusive method by which an agreement regarding a taxpayer's tax_liability may be accorded finality see 65_tc_351 and cases cited therein see also person v commissioner tcmemo_1985_211 because congress has provided a way in which the commissioner may be bound the possibility of being bound by some other procedure is precluded sec_7121 authorizes the commissioner to enter into an agreement in writing referred to as a closing_agreement with any person in respect of any_tax for any taxable_period see sec_7121 sec_7701 b a closing_agreement becomes final and conclusive when approved by the commissioner sec_7121 sec_301_7121-1 proced admin regs provides that all closing agreements shall be executed on forms prescribed by the internal_revenue_service the internal_revenue_service has prescribed forms and for this purpose form_866 entitled agreement as to final_determination of tax_liability is used to determine conclusively the taxpayer's total_tax liability for a taxable_period on the other hand form_906 entitled closing_agreement on final_determination covering specific matters is used if the agreement relates to one or more separate items affecting the tax_liability of the taxpayer sec_601_202 statement of procedural rules petitioner did not execute a form_866 to determine conclusively his total_tax liability for nor did he even execute form_906 to finalize the disposition of any specific matter for that year petitioner merely executed form_4549 income_tax examination changes form_4549 is not a closing_agreement under sec_7121 and the form is not prescribed by the internal_revenue_service to be used as a closing_agreement see hudock v commissioner supra form_4549 does not contain language purporting to be respondent's final agreement concerning petitioner's tax_liability by executing the form_4549 petitioner merely consented to the immediate_assessment and collection of the deficiency proposed therein therefore respondent is not precluded from determining an additional deficiency for see id further respondent is not equitably estopped from determining additions to tax attributable to partnership affected items for the doctrine_of equitable_estoppel is applied against the commissioner with the utmost caution and concern 76_tc_209 affd 810_f2d_209 d c cir one of the elements required for the application of the doctrine_of equitable_estoppel is that the person claiming its benefit must be adversely affected by the acts or statements of the person against whom an estoppel is claimed see 90_tc_684 86_tc_157 there is no detrimental reliance on the part of a taxpayer who pursuant to the execution of form_4549 simply pays a tax that was lawful for the taxpayer to pay hudock v commissioner supra pincite an additional element required for the application of the doctrine_of equitable_estoppel is a false representation or wrongful misleading silence by the one against whom estoppel is claimed petitioner claims that respondent's agent falsely represented that the adjustments made on the form_4549 constituted petitioner's total_tax liability assuming that agent coar made such a representation it must be considered in light of agent coar's authority and the scope of agent coar's examination agent coar's examination involved petitioner's individual taxes in issue herein are so-called affected items consisting of additions to tax for negligence and overvaluation see n c f energy partners v commissioner supra pincite the tekfra rules codified at sec_6221 through segregate adjustments attributable to an individual's interest ina partnership that are subject_to tefra from all other adjustments that can be made to the individual's return see 87_tc_783 agent coar was therefore restricted from examining affected items as part of petitioner's individual tax case see id in view of this fact the total adjustments agent coar could make to petitioner's taxable_year would necessarily exclude any adjustments for affected items thus any representation by agent coar must be viewed in the context of agent coar's limited authority and the restricted scope of his examination in light of the foregoing the execution of form_4549 with respect to the year did not preclude respondent from subsegquently issuing an affected items notice_of_deficiency for the same taxable_year to reflect our disposition of the disputed issue as well as the parties' stipulation of settled issues decision will be entered for respondent
